Case 1:20-mc-00011-WJM-MEH Document 14 Filed 02/18/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Miscellaneous Action No. 20-mc-00011-WJM-MEH

   UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

          Petitioner,

   v.

   FRAN GOMEZ, Interim Sheriff, City of Denver,

          Respondent.


                                        PROOF OF SERVICE


          Per the Court’s Order Regarding Service of Petition and Briefing Schedule, ECF No. 13,

   undersigned counsel sent counsel for Respondent, via email, electronic copies of (1) the Petition

   to Enforce Administrative Subpoenas, with exhibits; (2) the Court’s order of February 10, 2020,

   ECF No. 7; and (3) the Court’s Order of February 13, 2020, ECF No. 13. Attached hereto as

   Exhibit A is a true and correct copy of that email transmission.




                                                    1
Case 1:20-mc-00011-WJM-MEH Document 14 Filed 02/18/20 USDC Colorado Page 2 of 3




   Respectfully submitted this 18th day of February, 2020.

   JOSEPH H. HUNT                                     JASON R. DUNN
   Assistant Attorney General                         United States Attorney

   EREZ REUVENI                                       s/ Kyle Brenton
   Assistant Director                                 Kyle Brenton
                                                      Kevin Traskos
                                                      Assistant United States Attorneys
   s/Francesca Genova                                 1801 California Street, Suite 1600
   FRANCESCA GENOVA                                   Denver, CO 80202
   Trial Attorney                                     Telephone: 303-454-0100
   Office of Immigration Litigation                   Email: kyle.brenton@usdoj.gov
   U.S. Department of Justice, Civil Division         Email: kevin.traskos@usdoj.gov
   P.O. Box 868, Ben Franklin Station
   Washington, DC 20044                               Counsel for U.S. Immigration
   Telephone: 202-305-1062                              and Customs Enforcement
   Email: Francesca.M.Genova@usdoj.gov

   Counsel for U.S. Immigration
     and Customs Enforcement




                                                  2
Case 1:20-mc-00011-WJM-MEH Document 14 Filed 02/18/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 18, 2020, I electronically filed the foregoing with the
   Clerk of Court using the CM/ECF system which will send notification of such filing to the
   following recipients:

   Kristin M. Bronson
   kristin.bronson@denvergov.org
   Renee A. Goble
   renee.carmody@denvergov.org




                                                        s/ Annette Dolce
                                                        Annette Dolce
                                                        U.S. Attorney’s Office




                                                    3
